Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel claims 11-32

Authorization for this examiner’s amendment was given in a telephone interview with Gregory Porter on 1/11/2021.













Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Zhang et al, Miller, Lee et al, Cheng, Suzuki et al, Murphy et al, and Chen  for the reasons set forth in the previous Office Action mailed 9/28/2092 and restated below.

Zhang et al discloses a liquid composition comprising dispersed carbon nanotubes. However, the reference does not disclose or suggest that carbon nanotubes comprise an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and the exterior surface comprises an oxidized species content of about 1 to about 3 % as recited in claim 1.

Miller discloses that white mineral oil and paraffinic oil are process oils. However, the reference neither discloses a liquid composition comprising carbon nanotubes nor carbon nanotubes comprising an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and an exterior surface comprising an oxidized species content of about 1 to about 3 % as recited in claim 1.

Lee et al discloses that CNTs are intrinsically uncharged and this causes CNTs to aggregate and tangle together into "ropes" due to strong van der Waals forces between the molecules. However, the reference neither discloses a liquid composition comprising carbon nanotubes nor carbon nanotubes comprising an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and an exterior surface comprising an oxidized species content of about 1 to about 3 % as recited in claim 1.

Cheng et al discloses a composition comprising softeners such as paraffinic oil and ester dibuotxyethoxyethyl adipate oil. However, the reference neither discloses a liquid composition comprising carbon nanotubes nor carbon nanotubes comprising an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and an exterior surface comprising an oxidized species content of about 1 to about 3 % as recited in claim 1.

Suzuki et al discloses a composition comprising softeners such as paraffinic oil and ester oils such as trioctyl trimellitate. However, the reference neither discloses a liquid composition comprising carbon nanotubes nor carbon nanotubes comprising an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and an exterior surface comprising an oxidized species content of about 1 to about 3 % as recited in claim 1.

Murphy et al discloses a liquid composition comprising dispersed carbon nanotubes. However, the reference does not disclose or suggest carbon nanotubes comprising an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and an exterior surface comprising an oxidized species content of about 1 to about 3 % as recited in claim 1.

Chen discloses that aromatic hydrocarbon solvents are process oils. However, the reference neither discloses a liquid composition comprising carbon nanotubes nor carbon 

Given that Zhang et al, Miller, Lee et al, Cheng, Suzuki et al, Murphy et al, and Chen do not disclose carbon nanotubes comprise an interior surface with an oxidized species content from about 0.1 to less than 1 percent relatives to the carbon nanotube weight and the exterior surface comprises an oxidized species content of about 1 to about 3 %, it is clear that Zhang et al, Miller, Lee et al, Cheng, Suzuki et al, Murphy et al, and Chen either alone or in combination do not disclose or suggest the liquid composition as recited in claim 1.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767